Citation Nr: 0716997	
Decision Date: 06/07/07    Archive Date: 06/18/07

DOCKET NO.  93-11 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had periods of active duty for training (ACDUTRA) 
from March 3, 1967 to July 3, 1967 and from April 4, 1986 to 
April 21, 1986, as well as additional unverified service in 
the United Stated Army Reserve and the United States Army 
National Guard. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2001 rating decision.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran essentially contends that he currently has 
hearing loss due to chronic ear infections during service. 

VA's duty to assist includes the conduct of a thorough and 
comprehensive medical examination.  38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2006); Robinette v. 
Brown, 8 Vet. App. 69 (1995).

Service medical records during the veteran's periods of 
ACDUTRA include a May 9, 1967 record noting complaints of 
right ear ache and sinus pain on the right side of the face.  
Subsequently, on May 27, 1967, diagnoses of otitis media of 
the right ear with perforation of the superior tympanic 
membrane and chronic tonsillitis were noted.  A June 1967 
examination noted the following pure tone thresholds, in 
decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
20

40
LEFT
0
0
10

40

A July 2001 VA audiological examination report noted the 
following pure tone thresholds, in decibels:



HERTZ




1000
2000
3000
4000
AVG
RIGHT
50
60
80
85
69
LEFT
60
80
75
75
73

Word recognition was 100 percent bilaterally.  A diagnosis of 
bilateral moderate to severe sensorineural hearing loss from 
500 Hz to 4000 Hz was noted.  The examiner noted excellent 
speech recognition ability and normal middle ear function.  
He also pointed out the inconsistency between pure tone 
thresholds, speech thresholds and excellent speech 
recognition scores suggesting exaggerated responses.  

Most recently, in June 2005, a VA audiological consultation 
record noted following pure tone thresholds, in decibels:



HERTZ




1000
2000
3000
4000
AVG
RIGHT
50
65
80
85
70
LEFT
60
80
80
80
75

Word recognition was 76 percent in the right ear and 80 
percent in the left ear.  A diagnosis of bilateral moderate 
to severe sensorineural hearing loss was noted; it was also 
noted that speech discrimination ability was decreased in 
both ears. 
 
On remand, the veteran must be afforded an examination to 
determine the etiology of his current hearing loss. 

Accordingly, the case is REMANDED for the following action:

1.	The RO should schedule the veteran for 
a VA audiological examination to 
determine the nature and etiology of 
his hearing loss disability.  The 
claims folder, to include a copy of 
this Remand, must be made available to 
and reviewed by the examiner prior to 
completion of the examination report, 
and the examination report must 
reflect that the claims folder was 
reviewed.  Any indicated studies 
should be performed.  

The examiner should provide an opinion 
as to whether there is a 50 percent 
probability or greater that current 
hearing loss is related to service.  
The examiner should reconcile the 
opinion with the service medical 
records reflecting treatment for ear 
infection and a perforated ear drum 
during a period of ACDUTRA and the 
disparity between the July 2001 and 
June 2005 hearing test results (word 
recognition scores).  The rationale 
for any opinion expressed must also be 
provided. 

2.	Then, the RO should readjudicate the 
claim.  If the 
benefit sought on appeal remains 
denied, the veteran 
and his representative should be 
provided a supplemental statement of 
the case.  Allow an appropriate period 
of time for response.  Thereafter, the 
claim should be returned to this Board 
for further appellate review, if in 
order.  
 
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).










This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



